USCA4 Appeal: 22-6053      Doc: 9        Filed: 04/19/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6053


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ALHAKKA CAMPBELL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:18-cr-00124-HEH-1)


        Submitted: April 14, 2022                                           Decided: April 19, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Alhakka Campbell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6053      Doc: 9        Filed: 04/19/2022     Pg: 2 of 2




        PER CURIAM:

               Alhakka Campbell appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

        Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review

        of the record, we discern no abuse of discretion in the district court’s determination that

        the pertinent 18 U.S.C. § 3553(a) factors weighed against compassionate release. See

        United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (providing standard of review and

        outlining steps for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383

        (2021). Accordingly, we deny Campbell’s motion to remand and for a certificate of

        appealability and affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2